Citation Nr: 1416798	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  03-12 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium, to include actinic keratoses.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for an eye disability, to include glaucoma.

4.  Entitlement to service connection for bilateral serous otitis media.

5.  Entitlement to service connection for peripheral neuropathy of the right foot.

6.  Entitlement to service connection for peripheral neuropathy of the left foot.

7.  Entitlement to an initial rating greater than 10 percent for tinea versicolor tinea cruris, tinea pedis and tinea unguium.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to December 1975, with subsequent service in the Louisiana National Guard.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2002 and May 2003 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In July 2010, the Veteran testified at a personal hearing before the undersigned, and a transcript of that hearing is of record.  Subsequently, in April 2012, the Board remanded the Veteran's appeal for additional evidentiary development and readjudication by the agency of original jurisdiction (AOJ).  The appeal has been recertified to the Board for further appellate review.  

The Veteran has asserted on multiple occasions that he is unable to hold a job due to his service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.  See, e.g., the Veteran's May 2007 Statement in Support of Claim for PTSD.  As such, the Veteran has reasonable raised the issue of entitlement to a total rating based on individual unemployabiltiy (TDIU).  Because this issue has not been adjudicated by the AOJ, it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal a second time.  However, for the reasons described immediately below, a remand is necessary to afford the Veteran all consideration due to him under the law.

Social Security Administration (SSA) and National Guard records

In a statement received by VA on September 17, 2007, the Veteran specified that he was recently granted benefits from the SSA.  Notably, SSA Inquiry reports of record demonstrate that for SSA purposes, the Veteran had a disability onset date of January 2, 2007.  Unfortunately, the record does not reflect that VA made any request for the Veteran's SSA records.  On remand, the Veteran's SSA records should be obtained for consideration in connection with the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

In addition, at his October 2001 Agent Orange Registry Examination, the Veteran indicated that he served in the Louisiana National Guard from 1975 to 1985.  The Veteran's National Guard medical records have not been associated with the Veteran's claims file, and should also be requested on remand.

October 2010 Statement in Support of Claim

In the body of its April 2012 decision, the Board highlighted an October 2011 rating decision that listed an October 2010 Statement in Support of Claim as evidence considered by the RO in adjudicating the Veteran's initial rating claim for his service-connected skin disabilities, and his service-connection claims for peripheral neuropathy.  See the Board's April 2012 decision, at 17.  This October 2010 statement has not been associated with the claims file, and on remand, the AOJ should make attempts to recover this October 2010 statement.  

VA examinations

The Board initially notes that throughout the appeal period, VA has adjudicated the Veteran's skin disability service-connection claim as one for actinic keratoses alone.  Similarly, VA has also adjudicated the Veteran's eye disability claim as one for glaucoma only.  Review of the Veteran's medical records demonstrate that in addition to actinic keratoses and glaucoma, the Veteran has also been treated for other skin disabilities such as basal cell carcinoma, skin lesions, and malignant neoplasms affecting his chest, arms, shoulders and face, and other eye disabilities such as nuclear cataracts and ametropia.  Accordingly, the Board is expanding the Veteran's original service-connection claims to include consideration of whether service connection may be awarded for any skin disability (other than his service-connected tinea disabilities) or eye disability manifesting during the period under review.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran asserts that he has skin disabilities other than his service-connected tinea disabilities that are related to his period of service, to include his presumed exposure to Agent Orange and/or sun exposure in Vietnam.  As noted above, the record demonstrates diagnoses of multiple skin disabilities during the appeal period, and review of the Veteran's service records show that the Veteran received treatment for athlete's foot and a groin rash during service.  See the Veteran's June 24, 1970 and July 7, 1972 in-service treatment reports respectively.  No medical opinion exists of record linking the Veteran's current non-tinea skin disabilities to service, or ruling out any such connections.  While one VA physician did note that the Veteran had an Agent Orange-related chest lesion on December 9, 2002, it is unclear that whether this lesion was in fact a manifestation of the Veteran's service-connected tinea disabilities, or whether it was a manifestation of a separate skin disease that may also be related to service.  On remand, an updated VA skin examination should be scheduled to address the etiology of the Veteran's nonservice-connected skin disabilities, and to assess the current severity of his service-connected tinea disabilities.  

With respect to the Veteran's eye disability claim, the Board notes that although no physician has linked his current disability to service, to include in-service exposure to Agent Orange, the Veteran has been informed by VA physicians that eye disabilities can be secondary to diabetes, for which the Veteran was awarded service connection in June 2009.  The Veteran complained of progressive loss of vision at a March 2011 VA diabetes examination, and although diabetic retinopathy was not diagnosed at a subsequent April 2011 VA eye examination, cataracts were observed without any discussion of etiology.  On remand, the Veteran should be scheduled for another VA eye examination to determine to what extent if at all the Veteran's current eye disabilities were caused or aggravated by his service-connected diabetes.  

Finally, with respect to the Veteran's peripheral neuropathy claims, the Board notes that it remanded both neuropathy claims in April 2012 so that a VA examination could be scheduled.  Specifically, the Board asked that an examiner address whether the Veteran's peripheral neuropathy was etiologically related to his service-connected diabetes.  Although a May 2012 VA examiner opined against a causal relationship between the Veteran's diabetes and his lower extremity neurological problems, the examiner neglected to address whether the Veteran's diabetes as likely as not aggravated the Veteran's neurological problems beyond their natural progression.  As such, the May 2012 VA examiner's opinion is not complete, and the Veteran should be scheduled for a new examination.  

The Veteran should also be notified of the evidence required to establish service connection for his claimed disabilities on a secondary basis.  Any relevant updated VA medical records dated from May 2012 should also be obtained on remand.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Send the Veteran a notice letter informing him of the information and evidence that is necessary to substantiate his service-connection claims on a secondary basis.

2.  Obtain the Veteran's updated VA treatment records from May 2012 to the present.  

3.  With any needed assistance from the Veteran, obtain from the SSA records pertinent to his claim for disability benefits, as well as the medical records relied upon concerning these claims.  

4.  With any needed assistance from the Veteran, obtain the Veteran's Louisiana National Guard treatment records.

5.  If any of the records requested in items (2)-(4) are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

6.  Attempt to recover the Veteran's October 2010 Statement in Support of Claim, which is referenced as part of the evidence reviewed by the RO at the time of its October 2011 rating decision, and associate it with the Veteran's claims file.  If the statement cannot be found, the Veteran should be notified of this fact, and offered an opportunity to provide additional evidence and argument pertaining to the issues on appeal.  

7.  After completing items (1)-(6), schedule the Veteran for a VA skin examination to assess the current severity of his service-connected tinea versicolor, tinea cruris, tinea pedis and tinea unguium.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand, must be available to and reviewed by the examiner.  To the extent possible, the examiner should differentiate the symptoms of these four tinea disabilities from any other skin disability currently present.  The examiner should specifically articulate the percentage of exposed and total body area that is affected by his service-connected tinea disabilities. 

In addition, the examiner should also identify and diagnose all skin disabilities currently present other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium.  For each current disability identified, as well as for all other skin disabilities that have been treated during the appeal period beginning in 2001 (which include actinic keratoses, basal cell carcinoma, malignant neoplasms, and other skin lesions), please answer the following questions:

a.) Is it at least as likely as not (50 percent or 
greater probability) that the Veteran has a skin disability other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium, that had its onset in, or is otherwise related to his period of active duty service, to include his presumed exposure to Agent Orange and/or sun exposure during service in Vietnam?  The examiner should specifically discuss the Veteran's treatment for athlete's foot and a groin rash in service, as well as a December 9, 2002 VA physician's note indicating that the Veteran had an Agent Orange-related skin lesion on his chest.  Notably, the examiner should indicate whether this December 2002 skin lesion was a manifestation of one of the Veteran's four service-connected tinea disabilities, or a manifestation of a separate skin disability.

b.) Notwithstanding the answer to the question 
above, is it at least as likely as not that the Veteran has a skin disability other than tinea versicolor, tinea cruris, tinea pedis and tinea unguium, that was caused or aggravated beyond its natural progression by his service-connected tinea disabilities?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of his claimed eye disabilities.  The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand, must be available to and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, the examiner should identify and diagnose all eye disabilities currently present.  For each current disability identified, as well as for all other eye disabilities that have been treated during the appeal period beginning in 2001 (which include glaucoma, cataracts, and ametropia), please answer the following questions:

a.) Is it at least as likely as not (50 percent or 
greater probability) that the Veteran has an eye disability that had its onset in, or is otherwise related to his period of active duty service, to include his presumed exposure to Agent Orange?

b.) Notwithstanding the answer to the question 
above, is it at least as likely as not that the Veteran has an eye disability that was caused or aggravated beyond its natural progression by his service-connected diabetes?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

9.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed lower extremity neuropathy disabilities. The claims file (i.e. both the paper claims file and any relevant medical records contained in Virtual VA or VBMS), to include a copy of this remand, must be available to and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, please answer the following questions:


a.) Is it at least as likely as not (50 percent or 
greater probability) that the Veteran has a neurological disability of the right and/or left lower extremity that had its onset in, or is otherwise related to his period of active duty service, to include his presumed exposure to Agent Orange?

b.) Notwithstanding the answer to the question 
above, is it at least as likely as not that the Veteran has a neurological disability of the right and/or left lower extremity that was caused or aggravated beyond its natural progression by his service-connected diabetes?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

10.  Then, the record should again be reviewed.  If the benefits sought on appeal remain denied, in whole or in part, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



